                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.         EDCV 18-315-RGK (AGR)                                              Date    April 9, 2019
 Title            Jarrod Gordon v. Perris Police Station, et al.



 Present: The                   Alicia G. Rosenberg, United States Magistrate Judge
 Honorable
                Karl Lozada                                        None                              None
                Deputy Clerk                         Court Reporter / Recorder                     Tape No.
                Attorneys Present for Plaintiff                           Attorneys Present for Defendant
                            None                                                      None
 Proceedings:                 In Chambers: MINUTE ORDER RE: (1) ORDER TO SHOW CAUSE
                              WHY DEFENDANT ANDREW DANIEL OLIVAS SHOULD NOT BE
                              DISMISSED WITHOUT PREJUDICE FOR FAILURE TO SERVE
                              PROCESS; AND (2) ORDER DENYING AS MOOT PLAINTIFF’S
                              MOTION TO HAVE OLIVAS SERVED AT THE ADDRESS IN THE
                              POLICE REPORT

        On February 13, 2018, Plaintiff, a prisoner who is proceeding pro se and in forma pauperis,
filed a civil rights complaint against several defendants including Defendant Andrew Daniel Olivas. On
July 31, 2018, the court issued an Order Directing Service of Process by the U.S. Marshal. (Dkt. No.
18.)

         On August 20, 2018, Plaintiff filed a motion for defendant to provide an address where Andrew
Daniel Olivas may be served. (Dkt. No. 21.) The motion was denied without prejudice as premature
and advised Plaintiff that he may serve an interrogatory upon Defendant County of Riverside requesting
the last known address for Andrew Daniel Olivas. (Dkt. No. 35.) On November 9, 2018, Defendant
provided the address of Mr. Olivas directly to the court for service of process. (Moran Decl. 6, Dkt. No.
45 at 12.) On December 12, 2018, Plaintiff filed a motion for an order requiring the U.S. Marshal to
serve Mr. Olivas “at the address provided to the court by County Counsel.” (Dkt. No. 47.) The court
denied the motion as moot. (Dkt. No. 50.)

        County Counsel provided two addresses for Mr. Olivas. The U.S. Marshals Service has
unsuccessfully attempted to serve Andrew Daniel Olivas at these two different addresses. (Dkt. Nos.
64, 71.) At the first address, the resident stated she had lived there for three years and did not know Mr.
Olivas. (Dkt. No. 64.) At the second address, the resident stated that an Andrew Olivas does not reside
there. (Dkt. No. 71.)

       On March 22, 2019, Plaintiff filed a motion to have Mr. Olivas served at the address identified
on a police report dated December 2, 2015. (Dkt. No. 70; see Dkt. No. 21 at 2 (police report with
address redacted).) Plaintiff’s motion is denied as moot because the U.S. Marshals Service has already
attempted service at the address in the police report and Mr. Olivas cannot be found there.

CV-90 (06/04)                                 CIVIL MINUTES - GENERAL                                        Page 1 of 2
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.       EDCV 18-315-RGK (AGR)                                          Date   April 9, 2019
 Title          Jarrod Gordon v. Perris Police Station, et al.

        Rule 4(m) provides: “If a defendant is not served within 90 days after the complaint is filed, the
court – on motion or on its own after notice to the plaintiff – must dismiss the action without prejudice
against that defendant or order that service be made within a specified time.” Fed. R. Civ. P. 4(m).

        “A pro se plaintiff proceeding in forma pauperis is entitled to rely on the U.S. Marshal for
service of the summons and complaint” only after “having provided the necessary information to help
effectuate service” under 28 U.S.C. 1915 and Rule 4. Puett v. Blandford, 912 F.2d 270, 275 (9th Cir.
1990). When service of process cannot be accomplished due to a pro se plaintiff’s failure to submit the
required information, and Plaintiff fails to remedy the situation after being put on notice, dismissal
without prejudice is appropriate. Walker v. Sumner, 14 F.3d 1415, 1421-22 (9th Cir. 1994), abrogated in
part on other grounds by Sandin v. Conner, 515 U.S. 472 (1995).

       IT IS ORDERED that Plaintiff’s motion to have Andrew Daniel Olivas served by the U.S.
Marshals Service at the address on the police report is DENIED AS MOOT because service at that
address has already been attempted unsuccessfully and Mr. Olivas cannot be found there.

        IT IS FURTHER ORDERED that the Plaintiff show cause in writing on or before May 9, 2019,
why Defendant Andrew Daniel Olivas should not be dismissed from this action without prejudice
pursuant to Rule 4(m) for failure to serve process or for failure to prosecute. If Plaintiff does not file a
timely response to this Order to Show Cause on or before May 9, 2019, and does not provide any other
contact information, Defendant Andrew Daniel Olivas may be dismissed without prejudice for failure to
serve process under Rule 4(m) or for failure to prosecute.




                                                             Initials of Preparer        kl




CV-90 (06/04)                               CIVIL MINUTES - GENERAL                                   Page 2 of 2
